PER CURIAM.
Kenneth R. Hart (Movant) appeals the judgment of the motion court denying his motion for post-conviction relief under Missouri Rule of Civil Procedure 29.15 after an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal, and we conclude the motion court's decision was not clearly erroneous. An extended opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The decision is affirmed. Mo. R. Civ. P. 84.16(b).